Citation Nr: 1016414	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-21 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include 
consideration as a qualifying chronic disability under 38 
C.F.R. § 3.317 (as due to an undiagnosed illness).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1977, February 1980 to February 1981, and December 1990 to 
April 1991.  The Veteran also had additional periods of 
active duty for training with the Army Reserves.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
vertigo.

The issue of entitlement to a total disability based on 
individual unemployability (TDIU) has been raised by the 
record, specifically by a January 2010 statement from the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he developed vertigo as a 
manifestation of an undiagnosed illness resulting from his 
service in Saudi Arabia during the Persian Gulf War. 

The service personnel records show that the Veteran served in 
Saudi Arabia from January to March 1991.  The service 
treatment records do not contain any complaints, findings or 
diagnosis consistent with vertigo.  

After service, VA medical records in January 1994, show that 
the Veteran presented for treatment following an episode of 
dizziness.  He reported a history of a similar episode of 
severe vertigo in April 1993, shortly after back surgery.  
The assessment was benign positional vertigo.  Private 
treatment records in December 1995, disclosed a diagnosis of 
benign paroxysmal positional vertigo.  Electronystagmogram, 
audio, and auditory brain-stem response testing, revealed no 
abnormalities other than possible peripheral involvement.  
The clinician noted that previous Meniere's work-up was 
negative.  A May 1996 VA clinical treatment note disclosed an 
assessment of episodic recurrent vertigo.  In November 2000, 
the Veteran presented complaints of severe and disabling 
vertigo.  In May 2006, a clinician noted a medical history 
that included peripheral vertigo.  Subsequent medical records 
show continued complaints and episodes of vertigo.  

In January 2007, the Veteran underwent a series of VA 
examinations to ascertain the nature and etiology of his 
vertigo.  On VA Gulf War Guidelines examination, the examiner 
diagnosed benign positional vertigo.  Following an 
audiological examination of the Veteran, a VA examiner 
recommended vestibular testing and further medical evaluation 
by an ENT physician.  No opinions were rendered regarding the 
etiology of the Veteran's vertigo.  

On ENT VA examination in February 2007, the Veteran reported 
onset of symptoms in 1993, 3 weeks after back surgery.  Since 
that time he had experienced approximately 30 episodes of 
severe vertigo.  During these episodes he would experience 
nausea and vomiting.  He denied ear or hearing problems.  He 
also complained of motion sickness since the onset of 
vertigo, but denied that vertigo was necessarily brought on 
by movement or changes in position.  The examiner noted a 
history of extensive work-up that produced negative results.  
The impression was episodic vertigo of undiagnosed etiology, 
although the Veteran carried a diagnosis of labyrinthitis.  
The examiner noted that the most recent caloric testing was 
normal, suggesting labyrinthitis or vestibular neuritis.  The 
examiner found that the Veteran's vertigo was unrelated to 
his previous laminectomy or his hearing loss, and was 
inconsistent with Meniere's disease.  The examiner suggested 
that a more recent caloric examination and 
electronystagmography would be illuminating as to the 
etiology of the Veteran's condition.  

While the Veteran has been afforded VA examinations with 
respect to his claim of service connection for vertigo, the 
examiners have not provided a medical opinion addressing 
whether the Veteran's condition is etiologically linked to 
service.  More recently, the VA examiner in February 2007 
noted that the etiology of the Veteran's vertigo was unknown.  
Such an opinion, in which a medical provider is unable to 
opine regarding any causal connection between a Veteran's 
current complaints and his period of service, has been 
characterized as non-evidence, and therefore lacking in 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Accordingly, a remand for an additional examination and 
opinion is necessary.  Further, based on the Veteran's 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, service connection must be considered 
under 38 C.F.R. § 3.317.  Additional development is needed to 
determine if the Veteran's vertigo is attributable to a 
diagnosed illness, or if the etiology is undetermined, 
whether it is an undiagnosed illness for VA purposes under 38 
C.F.R. § 3.317. 38 C.F.R. § 3.159 (c)(4); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of the Veteran's 
vertigo.  The examiner must review the 
claims file and the examination report 
should note that review.  All indicated 
tests and studies are to be performed, 
which may include hearing and balance 
tests, magnetic resonance imaging, 
electronystagmography, and caloric 
testing.  The examiner is asked to provide 
the following opinions:

a)  State whether the Veteran's vertigo 
is attributable to a known clinical 
diagnosis. 

b)  If vertigo is determined to be 
attributable to a known clinical 
diagnosis, is at least as likely as not 
(50 percent probability or greater) 
that the disorder was caused or 
aggravated by active service, or a 
service-connected disability, to 
include his back condition?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

It is requested that the examiner consider 
and reconcile any conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.  
The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

2.  Then, readjudicate the claim, to 
include consideration as being due to an 
undiagnosed illness.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


